Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.
Claims 1,3 are amended.  Claims 2,7,11-14 and 23 are cancelled and claims 24-26 are added.  Claims 1,3-6,8-10,15-22 and 24-26 are pending.
The previous 112 second paragraph rejection of claim 23 is withdrawn due to the amendment cancelling the claim.
Claim Rejections - 35 USC § 112
Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the recitation of “ the fat powder” does not have proper antecedent basis because the limitation of fat powder is deleted in claim 1.
Claim Rejections - 35 USC § 103
Claims 1,3-6,8-10, 15-22,26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vulfson et al (WO00/41491) in view of Auweter et al. (US2006/0035871A1) and Van Den Berg ( 2006/0280855).
For claim 1, Vulfson et al disclose a spread comprising milk-derived solids or other proteins and plant sterols in an aqueous phase of an emulsified fat spread. For claim 4, the proteins can be milk powder, whey, buttermilk and casein. For claims 8,19  a suspension or slurry of plant sterols in water contains from about 10-30% sterol by weight.  For claim 4, the spread further comprises 1% emulsifier such as lecithin, polyglycerol esters .  For claims 6,17, the amount of fat can be to 40% fat.  The fat phases contains vegetable oils such as sunflower oil, soybean oil, rapeseed oil and other hardened fat such as butter fat. For claims 9,15,20,  example 33 on page 67 discloses spread made with a suspension of plant sterol in amount of 18% in a solution of 2% milk powder.  The suspension is them emulsified with 70parts mixture of sunflower oil (79%) and hydrogenated vegetable oil (21%). For claims 10, 21,emulsifiers are added in amount of .5% in the oil.  (see pages 12,13,23,30,49,50,52,53)
 Vulfson  discloses  protein such as milk powder, whey, buttermilk and casein which is a water soluble biopolymer emulsifier being a milk-derived protein.  The emulsifier such as lecithin is the second oil-soluble emulsifier.  
Vulfson et al do not disclose the particle size of the plant sterols as in claims 1,5,16, the specific amount of structuring fat,the molecular weight of the water-soluble emulsifier, the specific ratio as in claim 1, the amount of structuring fat as in claim 18, the fat powder as in claim 22 and the ratio as in claim 26.
Auweter et al teach that phytosterol having particle sizes in the range of from .01-100 micrometer , preferably .01-10 micrometers, particularly preferably .01-2 micrometers and very particularly  .05-1 micrometer can be incorporated into aqueous and oily preparations having improved dispersibility. ( see paragraphs 0004 and 0010)
Van Den Berg discloses a process for preparing edible dispersion such as spread in the form of  W/O emulsion.  Van Den Berg teaches to use powdered fat as the structuring fat.  Van Den Berg discloses the use of powdered fat requires less energy for the preparation and reduces the amount of saturated fatty acids in the hardstock.  The process also avoids deterioration of the emulsion.  Van Den Berg discloses the amount of structuring fat is used in amount of 1-20, preferably 4-12% based on total weight of dispersion. The fat powder after forming is stored at 5 degrees C.  ( see paragraphs 0009, 0014,0015,0018,0021,0029,0049,0081 and the examples.)
As shown in example 33, the spread disclosed in Vulfson et al contains 55.3% liquid oil, 14.7% structure fat, 9% plant sterol, .6 % of the milk powder and .35% of the oil soluble emulsifier such as lecithin.  Example 33 discloses that the aqueous suspension is mixed with 70 parts of a mixture comprising 79% oil and 21% hydrogenated oil.  If 70 parts is the fat phase and the remaining 30 parts is the aqueous suspension.  Vulfson also discloses on page 53 that the  spread can contain up to 40% fat which includes combination of liquid oil and hardened fat. As shown in Van Den Berg, the amount of structuring fat in spread can vary from 1-20%, preferably in amount of 4-12%.  Thus, it would have been obvious to one skilled in the art to vary the amounts of hardened fat depending on the consistency and the nutritional profile desired.  It would have been obvious to follow the guideline as shown in Van Den Berg.  It would have been obvious to use fat powder as the hardened fat as taught in Van Den Berg to obtain the advantages disclosed in Van Den Berg.   It would have been obvious to use plant sterol having small particle sizes as taught by Auweter et al to improve its dispersibility in the aqueous and fat phases of the spread product.  Since Vulfson et al disclose the same type of protein and milk powder as claimed, it is obvious the molecular weight is within the range claimed.  Since the amounts of the component disclosed in Vulfson can fall within the ranges claimed, it is obvious the ratio will also fall within the ranges claimed.  The limitation on how the spread is produced is processing parameters which do not determine the patentability of the product and are not considered. While Vulfson does not specifically disclose the ratio as claimed, Vulfson discloses amounts of sterol particles and first emulsifier falling within the claimed ranges.  Thus, it is obvious the ratio can be selected from the amounts.  For instance, example 33 discloses 18% plant sterols and 2% milk powder; thus, the ratio of milk powder to plant sterols is 2% to 18% which is .11.  The claim ratio of 1:10 is .1.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vulfson et al (WO00/41491) in view of Auweter et al. (US2006/0035871A1) and Van Den Berg ( 2006/0280855) as applied to claims 1,3-6,8-10,15-22 above, and further in view of McClements et al ( WO 2007038616).
Vulfson does not disclose glycoproteins.
	McClements discloses coated emulsion compositions.  McClements teaches protein emulsifier can be included.  The protein emulsifier includes dairy protein, vegetable protein, glycoproteins etc.. ( see page 6)
	Vulfson discloses on page 24 that milk protein or other protein can be used.  As shown in McClements, dairy protein and glycoprotein are used as protein emulsifier.  Thus, it would have been obvious to one skilled in the art to use glycoprotein as using an alternative ingredient to perform the same function.
Claim 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vulfson et al (WO00/41491) in view of Auweter et al. (US2006/0035871A1) and Van Den Berg ( 2006/0280855) as applied to claims 1,3-6,8-10,15-22 above, and further in view of Luzio.
Vulfson does not disclose one or more surface active polysaccharide.
Luzio discloses food compositions such edible spreads, margarine, butter spread.  Luzio teaches to add suitable emulsifier including surface active polysaccharides such as methyl cellulose, hydroxypropyl cellulose etc..  ( see col. 5 lines 40-50)
On page 23, Vulfson discloses milk protein are used.  However, other coating such as polysaccharides can be used.  Thus, it would have been obvious to one skilled in the art to use the surface active polysaccharides taught in Luzio as using an alternative ingredient to perform the same function.
Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the new limitations in claim 1 and new claims 24-26.  The limitations do not define over the prior art as set forth in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 3, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793